Citation Nr: 0722260	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.   

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran withdrew his claim for 
entitlement to an evaluation higher than 10 percent for 
bilateral tinnitus at the January 2007 hearing.  Thus, that 
issue is no longer before the Board.  38 C.F.R. § 20.204 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he injured his back during his 
naval service aboard the U.S.S. Power.  The veteran 
specifically asserts that he was thrown across deck and hurt 
his back when the U.S.S. Power careened during an emergency 
break away procedure that occurred in 1964.  

The veteran's service medical records are negative for any 
complaints, findings, or treatment for back problems.  
However, a ship deck log for the U.S.S. Power dated on June 
1, 1964 confirms the occurrence of the emergency breakaway 
described by the veteran and the DD Form 214 notes that the 
veteran served aboard the U.S.S. Power during his naval 
service.  In addition, the veteran's private treating 
physician wrote in March 2005 correspondence that the veteran 
suffered from premature degenerative arthritis that involved 
the lumbar spine and the veteran's son (J.R.E.), friend 
(H.L.C.), sister (P.H., R.N.), and ex-wife (S.P.E.M.) have 
submitted statements essentially stating that the veteran has 
experienced back pain since service.  There is no competent 
medical opinion of record regarding the etiology of the 
veteran's currently diagnosed low back disorder and the 
veteran has not been afforded a medical examination with 
respect to his claimed back disorder.  

Based on the foregoing, the Board finds that a remand for a 
medical examination and nexus opinion is necessary in this 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to his claim, that 
includes an explanation regarding the 
information or evidence needed to establish 
a disability rating and an effective date 
for the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The veteran should be afforded with a 
VA spine examination to determine the 
identity and etiology of any low back 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should state whether or not 
any low back disorder found on examination 
is at least as likely as not (i.e., 
probability of 50 percent), related to the 
veteran's active military service (The 
veteran reports having injured his back in 
service during a ship accident that 
occurred in June 1964 and several lay 
statements of record note that the veteran 
has had back pain since service.)  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the RO should 
readjudicate the veteran's claim with 
consideration of any evidence received 
since issuance of the December 2005 SOC.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



